Exhibit 10.1
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy
Transition Bond Company LLC)
$748,897,000 Transition Bonds, Series 2001-1
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the “Agreement”), dated as of October 24, 2001,
between CenterPoint Energy Houston Electric, LLC (formerly Reliant Energy,
Incorporated), as Servicer, and
CenterPoint Energy Transition Bond Company, LLC
(formerly Reliant Energy Transition Bond Company LLC), as Issuer, the Servicer
does hereby certify as follows:
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement. References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
Collection Periods: September 17, 2007 through March 13, 2008
Payment Date: March 17, 2008
Today’s Date: March 13, 2008

                                  1. Collections Allocable and Aggregate Amounts
Available for Current Payment Date:                        
 
                               
 
  i.   Remittances for the September 17 through 30, 2007 Collection Period    
3,280,283.98                
 
 
  ii.   Remittances for the October 1 through 31, 2007 Collection Period    
9,390,659.27                  
 
  iii.   Remittances for the November 1 through 30, 2007 Collection Period    
7,865,584.40                  
 
  iv.   Remittances for the December 1 through 31, 2007 Collection Period    
6,800,945.64                  
 
  v.   Remittances for the January 1 through 31, 2008 Collection Period    
7,616,205.76                  
 
  vi.   Remittances for the February 1 through 29, 2008 Collection Period    
7,053,263.23                  
 
  vii.   Remittances for the March 1 through 13, 2008 Collection Period    
3,128,669.69                  
 
  viii.   Net Earnings on Collection Account         [9/1/07 through 2/29/08]  
 
 
     
General Subaccount
    520,904.04                  
 
     
Overcollateralization Subaccount
    44,049.81                  
 
     
Capital Subaccount
    88,713.45                  
 
     
Reserve Subaccount
    39,216.89                  
 
                               
 
  ix.   General Subaccount Balance (sum of i through viii above)    
45,828,496.16                  
 
                               
 
  x.   Reserve Subaccount Balance as of Prior Payment Date     894,789.50      
           
 
  xi.   Overcollateralization Subaccount Balance as of Prior Payment Date    
1,872,242.50                  
 
  xii.   Capital Subaccount Balance as of Prior Payment Date     3,744,485.00  
               
 
                               
 
  xiii.   Collection Account Balance (sum of ix through xii above)    
52,340,013.16                  
 
                               
 
                                2. Outstanding Amounts as of Prior Payment Date:
                       
 
                               
 
  i.   Class A-1 Principal Balance     0.00                  
 
  ii.   Class A-2 Principal Balance     0.00                  
 
  iii.   Class A-3 Principal Balance     128,969,686.00                  
 
  iv.   Class A-4 Principal Balance     385,897,000.00                  
 
                               
 
  v.   Aggregate Principal Balance of all Series 2001-1 Transition Bonds    
514,866,686.00                  
 
                               
 
                                3. Required Funding/Payments as of Current
Payment Date:                        
 
          Projected
               
 
          Principal
  Semiannual
       
 
      Series 2001-1 Principal   Balance
  Principal Due
       
 
                               
 
                               
 
  i.   Class A-1     0.00       0.00          
 
  ii.   Class A-2     0.00       0.00          
 
  iii.   Class A-3     106,690,000.00       22,279,686.00          
 
  iv.   Class A-4     385,897,000.00       0.00          
 
                               
 
  v.   For all Series 2001-1 Transition Bonds     492,587,000.00      
22,279,686.00          
 
                               
 
                               
 
          Transition
  Days in
       
 
          Bond
  Interest
       
 
          Interest Rate
  Period (1)
    Interest Due
 
                               
 
                               
 
  vi.   Required Class A-1 Interest     3.840 %     180       0.00  
 
  vii.   Required Class A-2 Interest     4.760 %     180       0.00  
 
  viii.   Required Class A-3 Interest     5.160 %     180       3,327,417.90  
 
  ix.   Required Class A-4 Interest     5.630 %     180       10,863,000.55  
 
      (1) On 30/360 Day basis.                        
 
                               

 



--------------------------------------------------------------------------------



 



                                 
 
                  Funding
       
 
          Required Level
  Required
       
 
                               
 
                               
 
  x.   Overcollateralization Subaccount     2,028,262.71       156,020.21      
 
 
 
  xi.   Capital Subaccount     3,744,485.00       0.00        
 
 
                                4. Allocation of Remittances as of Current
Payment Date Pursuant to
Section 8.02(d) of Indenture:                        
 
                               
 
  i.   Trustee Fees and Expenses     2,560.00        
       
 
 
  ii.   Servicing Fee     187,224.25 (1)                
 
  iii.   Administration Fee and Independent Managers Fee     53,500.00 (2)      
         
 
  iv.   Operating Expenses     22,279.00 (3)                
 
  v.   Semiannual Interest (including any past-due Semiannual Interest for      
                 
 
      prior periods)                        
 
                               
 
                  Per $1,000
       
 
                  of Original
       
 
      Series 2001-1   Aggregate
  Principal Amount
       
 
                           
 
                               
 
      1. Class A-1 Interest Payment     0.00       0.00        
 
 
      2. Class A-2 Interest Payment     0.00       0.00          
 
      3. Class A-3 Interest Payment     3,327,417.90       25.60          
 
      4. Class A-4 Interest Payment     10,863,000.55       28.15          
 
                               
 
  vi.   Principal Due and Payable as a result of Event of Default or on        
               
 
      Final Maturity Date                        
 
                               
 
                  Per $1,000
       
 
                  of Original
       
 
      Series 2001-1   Aggregate
  Principal Amount
       
 
                           
 
                               
 
      1. Class A-1 Principal Payment     0.00       0.00        
 
 
      2. Class A-2 Principal Payment     0.00       0.00          
 
      3. Class A-3 Principal Payment     0.00       0.00          
 
      4. Class A-4 Principal Payment     0.00       0.00          
 
                               
 
  vii.   Semiannual Principal                        
 
                  Per $1,000
       
 
                  of Original
       
 
      Series 2001-1   Aggregate
  Principal Amount
       
 
                           
 
                               
 
      1. Class A-1 Principal Payment     0.00       0.00        
 
 
      2. Class A-2 Principal Payment     0.00       0.00          
 
      3. Class A-3 Principal Payment     22,279,686.00       171.38          
 
      4. Class A-4 Principal Payment     0.00       0.00            
 
  viii.   Amounts Payable to Credit Enhancement Providers (if applicable)    
N/A                  
 
  ix.   Operating Expenses not Paid under Clause (iv) above     0.00            
     
 
  x.   Funding of Capital Subaccount (to required level)     0.00              
   
 
  xi.   Funding of Overcollateralization Subaccount (to required level)    
156,020.21                  
 
  xii.   Net Earnings in Capital Subaccount Released to Issuer     88,713.45    
             
 
  xiii.   Deposit to Reserve Subaccount     8,848,094.80                  
 
  xiv.   Released to Issuer upon Series Retirement: Collection Account     0.00
                 
 
                               
 
  xv.   Aggregate Remittances as of Current Payment Date     45,828,496.16      
           
 
                               

    (1)   Servicing fee: $748,897,000 x .05% x 180/360 = $187,224.25   (2)  
Administration fee: $50,000 x 180/180 = $50,000.00; Independent
Managers fee: $3,500.00   (3)   Reimbursement to Administrator for fees/expenses
paid to outside
legal counsel ($5,000.00), printer ($2,279.00) and rating agencies
($15,000.00).

 



--------------------------------------------------------------------------------



 



                                  5. Subaccount Withdrawals as of Current
Payment Date
(if applicable, pursuant to Section 8.02(d) of Indenture):                      
 
 
                               
 
  i.   Reserve Subaccount (available for 4.i. through 4.xii.)     0.00        
       
 
 
  ii.   Overcollateralization Subaccount (available for 4.i. through 4.ix.)    
0.00                  
 
  iii.   Capital Subaccount (available for 4.i. through 4.ix.)     0.00        
         
 
                               
 
  iv.   Total Withdrawals     0.00                  
 
                               
 
                                6. Outstanding Amounts and Collection Account
Balance as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):              
         
 
                               
 
      Series 2001-1                        
 
  i.   Class A-1 Principal Balance     0.00        
       
 
 
  ii.   Class A-2 Principal Balance     0.00                  
 
  iii.   Class A-3 Principal Balance     106,690,000.00                  
 
  iv.   Class A-4 Principal Balance     385,897,000.00                  
 
                               
 
  v.   Aggregate Principal Balance for all Series 2001-1 Transition Bonds    
492,587,000.00                  
 
                               
 
                               
 
  vi.   Reserve Subaccount Balance     9,742,884.30        
       
 
 
  vii.   Overcollateralization Subaccount Balance     2,028,262.71              
   
 
  viii.   Capital Subaccount Balance     3,744,485.00                  
 
                               
 
  ix.   Aggregate Collection Account Balance     15,515,632.01                  
 
                               
 
                                7. Shortfalls In Interest and Principal Payments
as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):              
         
 
                               
 
  i.   Semiannual Interest                        
 
      Series 2001-1                        
 
      1. Class A-1 Bond Interest Payment     0.00        
       
 
 
      2. Class A-2 Bond Interest Payment     0.00                  
 
      3. Class A-3 Bond Interest Payment     0.00                  
 
      4. Class A-4 Bond Interest Payment     0.00                  
 
                               
 
  ii.   Semiannual Principal                        
 
      Series 2001-1                        
 
      1. Class A-1 Principal Payment     0.00                  
 
      2. Class A-2 Principal Payment     0.00                  
 
      3. Class A-3 Principal Payment     0.00                  
 
      4. Class A-4 Principal Payment     0.00                  
 
                                8. Shortfalls in Required Subaccount Levels as
of Current Payment Date
(after giving effect to payments to be made on such Payment Date):              
         
 
                               
 
  i.   Overcollateralization Subaccount     0.00                  
 
  ii.   Capital Subaccount     0.00                  

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this 13th day of March, 2008.
CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC
(formerly RELIANT ENERGY, INCORPORATED), as Servicer

                by:   /s/ Linda Geiger         Linda Geiger        Assistant
Treasurer       

 